893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon CASE, Petitioner,v.AARON TACKETT TRUCKING CO., and Director, Office of Workers'Compensation Programs, Respondents
No. 89-3297.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Vernon Case, proceeding pro se, appeals his denial of black lung benefits from the Benefits Review Board.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At a formal hearing on September 16, 1986, the administrative law judge found that Case had failed to establish a total disability due to pneumoconiosis under 20 C.F.R. Sec. 727.203(a).  At the hearing, the administrative law judge received a variety of conflicting testimony regarding x-rays, arterial blood gas tests, and pulmonary function studies.  On January 23, 1987, the administrative law judge issued an opinion finding that the evidence did not show the existence of pneumoconiosis or any other totally disabling respiratory or pulmonary impairment.  The Benefits Review Board affirmed this decision on November 28, 1988, and then reaffirmed the decision, after reconsideration at Case's request, on March 22, 1989.


3
Case argues that the administrative law judge erred in determining that he does not suffer from pneumoconiosis.  The administrative law judge's findings of fact and the conclusions flowing from those findings must be affirmed if they are supported by substantial evidence.   Engle v. Director, Office of Workers Compensation Programs, 792 F.2d 63 (6th Cir.1986).  In this case, the administrative law judge was presented with greatly conflicting testimony.


4
On our review of the record and the briefs, substantial evidence supported the administrative law judge's decision as to the lack of both pneumoconiosis and other totally disabling respiratory or pulmonary impairments.  Although some doctors had interpreted Case's early x-rays as indicative of pneumoconiosis, more highly qualified doctors interpreted the most recent x-rays as showing no pneumoconiosis.   See Back v. Director, Office of Workers' Compensation Programs, 796 F.2d 169 (6th Cir.1986).  We also find that substantial evidence supported the administrative law judge's finding that none of the pulmonary function studies or arterial blood gas tests qualified to invoke the presumption of disability under 20 C.F.R. Sec. 727.206.  Finally, the administrative law judge's interpretation of the conflicting medical opinion testimony, that no interim presumption of disability was invoked under 20 C.F.R. 727.203(a)(4), was supported by substantial evidence.


5
For the above stated reasons, the decision of the Benefits Review Board is affirmed.